Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2017/0322354)
Regarding claim 1, Choi teaches a window (the window corresponding to the transparent display 400 in Fig. 5, Fig. 1-4, [0004, 0021-0091], the transparent displays are display windows since they are used in fields such as outdoor advertising) comprising: 
a transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003]); 
a transparent substrate (110 of the window film 100/200/300/100’/95 in Fig. 1-5, [0023, 0062]), disposed on (Fig. 1-5, [0062]) the transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003]); and 
an ultraviolet light shielding layer (120 and/or 130 of the window film 100/200/300/100’/95 in Fig. 1-5, [0062, 0039-0042, 0046-0047, 0051, 0053-0054, 0056-0057, 0059]), disposed on (Fig. 1-5, [0062]) the transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003]).

Regarding claim 7, Choi teaches a window (the window corresponding to the transparent display 400 in Fig. 5, Fig. 1-4, [0004, 0021-0091], the transparent displays are display windows since they are used in fields such as outdoor advertising) comprising: 
a transparent substrate (110 of the window film 100/200/300/100’/95 in Fig. 1-5, [0023, 0062]);
a transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003]), disposed on one side of the transparent substrate (the bottom side of 110 of the window film 100/200/300/100’/95 in Fig. 1-5, [0023, 0062]); and 
an ultraviolet light shielding layer (120 and/or 130 of the window film 100/200/300/100’/95 in Fig. 1-5, [0062, 0039-0042, 0046-0047, 0051, 0053-0054, 0056-0057, 0059]), disposed on another side of the transparent substrate (the top side of 110 of the window film 100/200/300/100’/95 in Fig. 1-5, [0023, 0062]).

Regarding claim 14, Choi teaches a transparent display device (the device corresponding to the transparent display 400 in Fig. 5, Fig. 1-4, [0004, 0021-0091]), comprising: 
a transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003]); and 
an ultraviolet light shielding layer (120 and/or 130 of the window film 100/200/300/100’/95 in Fig. 1-5, [0062, 0039-0042, 0046-0047, 0051, 0053-0054, 0056-0057, 0059]), 
wherein the ultraviolet light shielding layer (120 and/or 130 of the window film 100/200/300/100’/95 in Fig. 1-5, [0062, 0039-0042, 0046-0047, 0051, 0053-0054, 0056-0057, 0059]) is fixed (Fig. 5, [0062]) on one side of the transparent display panel (the top side of the panel corresponding to 91 in Fig. 5, [0062, 0003]).

Regarding claims 3, 9, 13, 15 and 17,  Choi also teaches the following elements:
(Claims 3, 9 and 17) the ultraviolet light shielding layer (120 and/or 130 of the window film 100/200/300/100’/95 in Fig. 1-5, [0062, 0039-0042, 0046-0047, 0051, 0053-0054, 0056-0057, 0059]) blocks light with a wavelength greater than or equal to 300 nanometers and less than or equal to 400 nanometers ([0039-0040, 0046, 0047, 0059, 0072, 0074]).
(Claim 13) another transparent substrate (10 in Fig. 5, [0062-0063], 10 is inherently a transparent substrate since 400 is a transparent display), wherein the transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003]) is disposed between the transparent substrate (110 of the window film 100/200/300/100’/95 in Fig. 1-5, [0023, 0062]) and the another transparent substrate (10 in Fig. 5, [0062-0063]).
(Claim 15) the ultraviolet light shielding layer (120 and/or 130 of the window film 100/200/300/100’/95 in Fig. 1-5, [0062, 0039-0042, 0046-0047, 0051, 0053-0054, 0056-0057, 0059]) is configured to support (Fig. 5, the 95 is supporting the 91 when the 400 is upside down) the transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 7 and 14 above, and in view of Wen (US 2020/0185482).
Regarding claims 2, 8 and 16, Choi teaches that the transparent display panel (the panel corresponding to 91 in Fig. 5, [0062, 0003]) comprises an active region (Fig. 5, [0062, 0003]), Choi does not teach the following elements. 
Wen teaches the following elements (Fig. 1, [0056]):
(Claims 2, 8 and 16) an ultraviolet light shielding layer (3 in Fig. 1, [0056], the ultraviolet shielding layer 3 can cover the entire area of the display unit 2) is completely overlapped (Fig. 1, [0056]) with an active region (Fig. 1, [0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wen for the system of Choi such that in the system of Choi, 
(Claims 2, 8 and 16) the ultraviolet light shielding layer is completely overlapped with the active region.
The motivation is that the ultraviolet shielding layer can more comprehensively protect the display unit, and better avoid the influence of ultraviolet light on the display unit (Wen, [0056]).

Claim 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 7 and 14 above, and in view of Chen (US 2018/0284496) and Shimatsu (US 2022/0085335).
Regarding claims 4, 10 and 18, Choi does not teach the following elements. 
Chen teaches the following elements (Fig. 1-6, Abs, [0017, 0044-0045, 0062]):
(Claims 4, 10 and 18) a transparency adjustable panel (the dimmer panel 30 in Fig. 6, Fig. 1-5, Abs, [0044-0045, 0062]) being a light path control panel is disposed at an outer side (Fig. 6, Fig. 1-3) of a display panel (200 in Fig. 6, which is corresponding to 20 in Fig. 1-3).
Shimatsu teaches the following elements (Fig. 1, [0221, 0237, 0242, 0262-0263]).
(Claims 4, 10 and 18) a light path control panel (50 in Fig. 1, [0242]) disposed between an ultraviolet light shielding layer ([0221], on an outermost surface, for example, an outer surface of the second substrate) 12 that emits light in the display device, an ultraviolet absorbing layer is disposed) and a display panel (the panel below 50 in Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen and Shimatsu for the system of Choi such that in the system of Choi, 
(Claims 4, 10 and 18) a transparency adjustable panel disposed between the ultraviolet light shielding layer and the transparent display panel.
The motivation is to perform viewing angle light energy adjustment (Chen, [0008]), and it helps to minimize damage, discoloration or reduction in lifespan of a display device (Choi, [0009], Fig. 1-4).

Claim 5, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 7 and 14 above, and in view of Chen (US 2019/0107755).
Regarding claims 5, 11 and 19, Choi does not teach the following elements. 
Chen teaches the following elements (Fig. 7, Fig. 3-6, [0035-0045], the first optical film 32 and the second optical film 33 in Fig. 7 can respectively be any one of the optical films shown in FIG. 3 to FIG. 6):
(Claims 5 and 11) another ultraviolet light shielding layer (the anti-UV layer 12/15 of 32 in Fig. 7, [0043, 0041]), wherein a display panel (31 in Fig. 7, [0043-0044]) is disposed between the ultraviolet light shielding layer (the anti-UV layer 12/15 of 31 in Fig. 7, [0043, 0041]) and the another ultraviolet light shielding layer (the anti-UV layer 12/15 of 32 in Fig. 7, [0043, 0041]).
(Claim 19) another ultraviolet light shielding layer (the anti-UV layer 12/15 of 32 in Fig. 7, [0043, 0041]), wherein the another ultraviolet light shielding layer (the anti-UV layer 12/15 of 32 in Fig. 7, [0043, 0041]) is fixed (Fig. 7, Fig. 3-6, [0043, 0035]) on another side (Fig. 7) of the display panel (31 in Fig. 7, [0043-0044]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Choi such that in the system of Choi, 
(Claims 5 and 11) another ultraviolet light shielding layer , wherein the transparent display panel is disposed between the ultraviolet light shielding layer and the another ultraviolet light shielding layer.
(Claim 19) another ultraviolet light shielding layer, wherein the another ultraviolet light shielding layer is fixed on another side of the transparent display panel.
The motivation is that UV light from external environment or the backlight module can be blocked or absorbed, and the display quality of the display device can further be improved (Chen, [0008]).

Claim 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1, 7 and 14 above, and in view of Jang (US 2017/0153668).
Regarding claims 6, 12 and 20, Choi teaches that the ultraviolet light shielding layer  (120/120’/120’’ of the window film 100/200/300/100’/95 in Fig. 1-5, [0062, 0039-0042, 0046-0047, 0051, 0053-0054, 0056-0057, 0059]) is a cover layer (Fig. 1-5). Choi does not teach the following elements. 
Jang teaches the following elements (Fig. 1, [0047-0048, 0056, 0061, 0067]):
(Claims 6, 12 and 20) each of a Young's modulus of a cover (140 in Fig. 1, [0048, 0056, 0061, 0067]) and a Young's modulus of a display panel (110 in Fig. 1, [0048, 0056, 0061, 0067]) is 5 to 8 GPa (Fig. 1, [0048, 0056, 0061, 0067]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wen for the system of Choi to try and recognize that in the system of Choi, 
(Claims 6, 12 and 20) a Young's modulus of the ultraviolet light shielding layer is greater than or equal to a Young's modulus of the transparent display panel.
The motivation is to provide a foldable display device having improved impact resistance (Jang, [0011, 0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871